UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6120



ANTOINE L. THOMAS,

                  Petitioner - Appellant,

          v.


GENE M. JOHNSON, Director of Virginia D.O.C.,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00219-RAJ-FBS)


Submitted:     March 25, 2008                 Decided:   March 31, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antoine L. Thomas, Appellant Pro Se. Karen Misbach, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antoine L. Thomas seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.           See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).        A   prisoner     satisfies    this   standard    by

demonstrating    that    reasonable       jurists     would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court     is       likewise    debatable.       See   Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001). We have independently reviewed the record and conclude that

Thomas has not made the requisite showing.             Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       DISMISSED


                                       - 2 -